58611815

Case 2:19-cv-01855-RAJ-BAT Document 1-2 Filed 11/15/19 Page 1of13

E-FILED

IN THE SUPERIOR COURT OF WASHINGTON

CARL ALEXANDER BRICO, ) Case No.
10 Plaintiff, )
11 vs. )

12 || WALGREENS, SINGLE

3

 

INTRODUCTION

COMPLAINT FOR DAMAGES - | Civil Rights Justice Center PLLC

(206) 557-7719 / Fax: (206) 659-0183

 

 
58611815

Case 2:19-cv-01855-RAJ-BAT Document 1-2 Filed 11/15/19 Page 2 of 13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i 3, Plaintiff Carl Brico is over the age of 18 years. He resides in King County,
3 || Washington.
3 4. Defendant Walgreens Boots Alliance (“Walgreens”) isa corporation,
4 || partnership, sole proprietorship, business association, or some other business form, organized
5t-and existing mder—the taws—of—the state-of Hlinois,and—deing business in King-County,
6 || Washington as the Walgreens Company. Walgreens is in the retail pharmacy business.
7 5, Defendant Single Source Security LLC (“S8.S8.S.”) is a corporation, partnership,
g || sole proprietorship, business association, or some other business form, organized and existing
9 || under the laws of the state of Virginia and doing business in King County, Washington. 8.5.8. is
10 in the business of providing security guard protection to retail companies throughout the King
11 || County, including Defendant Walgreens.
12 6. Defendant Total Public Safety Inc. (“TPS”) is a corporation, partnership, sole
13. || proprietorship, business association, or some other business form, organized and existing under
14 || the laws of the state of Washington doing business in King County, Washington. Defendant TPS
15 || is in the business of providing security guard protection to retail companies throughout the King
16 || County, including Defendant Walgreens.
17 7. Plaintiff is unaware of the true names and capacities of those Defendants sued
18 || herein as DOES 1 through 5, and therefore sues these Defendants using their fictitious names.
19 |} Plaintiff is informed and believes that at all relevant times mentioned here, each of the DOES I
20 || through 5 is the agent, servant, employee, and/or joint venture of Defendant Walgreens, and/or
21. || DOES 16-20.
22
23
COMPLAINT FOR DAMAGES - 2 Civil Rights Justice Center PLLC

2150 North LO7™ Street, Suite 520

 

Seattle, Washington 98133

 

(206) 557-7719 / Fax: (206) 659-0183

 

 

 

 

 

 

 
58611815

Case 2:19-cv-01855-RAJ-BAT Document 1-2 Filed 11/15/19 Page 3 of 13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 8, Plaintiff is informed and believes that at all relevant times mentioned here, each

2 || of the DOES 6 through 10 is the agent, servant, employee, and/or joint venturer of Defendant

3 j| Single Source Security LLC, and/or DOES 16-20,

4 9, Plaintiif 1s informed and believes that at all relevant times mentioned here, each

5, of the DOES TT through 15 is the agent, servant, employee, and/or jomt venturer of Defendant

6 || Total Public Safety, and/or DOES 16-20.

7 10, Plaintiff is informed and believes that DOES 21 (“Security Guard” or

8 || “Guard”) is now, and at all times mentioned herein was, acting under the capacity and scope of

9 |} his employment with TPS, and/or an agent, employee, and/or contractor of Walgreens, S.S.S.,
10 |} and DOES 1 — 20. Plaintiff is unaware of the true name and capacity of said security guard sued
11 || herein as DOES 21, and therefore sues this defendant using his fictitious name.
12 TT. Defendant King County 1s now, and at all times mentioned herein was, a
13. |} governmental entity duly organized and existing under the laws of the State of Washington.
14 12. Defendant Paul Schwenn is now, and at all relevant times mentioned herein was,
15 || employed by King County, and in doing the things herein alleged, was acting under the color of
16 || law and within the course and scope of his employment by defendant King County, Washington.
17 13. Defendant David Hoag is now, and at all relevant times mentioned herein was,
18 || employed by King County, and in doing the things herein alleged, was acting under the color of
19 |} law and within the course and scope of his employment by defendant King County, Washington.
20 14 Plaintiff is informed and believes that at_all relevant times mentioned herein, each
2141 of the DOES 1 through 21, in doing the things alleged herein, were acting within the course and
99 1 scope of the agency, service, employment, and/or joint venture relationship described above.
23

COMPLAINT FOR DAMAGES -3 Civil Rights Justice Center PLLC

Gagttl, Wigolss O9192

 

+
Weatie,v¥ ASIN ston 761 IF

(206) 557-7719 / Fax: (206) 659-0183

 

 

 

 

 

 

 

 

 

 

 

 

 
58611815

Case 2:19-cv-01855-RAJ-BAT Document 1-2 Filed 11/15/19 Page 4 of 13

Plaintiff will amend this Complaint to allege each DOE's true name and capacity

ormation mes known.

or a tem one at a
ns store lo , Play

er

COMPLAINT FOR DAMAGES - 4 Civil Rights Justice Center PLLC

(206) 557-7719 / Fax: (206) 639-0183

 

 
58611815

Case 2:19-cv-01855-RAJ-BAT Document 1-2 Filed 11/15/19 Page 5of13

 

 

 

 

 

22, Within five minutes, two King County Sheriffs arrived. A citizen had flagged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2 {| down officers Schwenn and Hoag outside of Walgreens and notified them of an unknown
3 || disturbance inside the store.
4 23. Rushing into the store, neither of the officers determined whether probable cause
5 || existed. Defendant officers, acting willfully on rank speculation, prohibited plaintiff from exiting
6 || the store. They then forcibly moved plaintiff towards the back of the store seizing each of his
7 || arms.
8 24, Plaintiff was humiliated as customers and employees stared and whispered while
9 || the security guard and the officers ushered him down the salesfloor. Schwenn and Hoag did so
10 |} without any reliable information that plaintiff had selected items nor placed any items on his
11 |} persons. One of the officers informed plaintiff that he could talk all he wants but they will not let
12 {| him go free. Plaintiff pleading that they should check the camera, reiterated that he did not steal
13.}| and repeatedly asked whether he was free to leave. The officers ignored plaintiff.
14 25, The officers and security guard, without any evidence that claimant stole, escorted
15 || plaintiff into an elevator removing him from the Walgreens store.
16 26. | While in the elevator, the officers held plaintiff back by restraining each of his
17|{ arms. The security guard then moved forward unzipping plaintiff's jacket. Plaintiff did not
18 || consent to this search. Defendants, as a result of the unlawful search, realized that plaintiff, in
19 || fact, had not stolen anything.
49 27 Exiting the elevator onto the second floor, defendant officers handcuffed plaintiff
21 || not because he had committed a_crime, but because_he was carrying a CO? pistol under his
22 || jacket. However, the mere possession of a gun is not a crime and was not probable cause for
23

 

 

COMPLAINT FOR DAMAGES - 5 Civil Rights Justice Center PLLC

 

2150 North 107" Street, Suite 520

 

Seattle, Washington $8133
(206) 557-7719 / Bax: (206) 659-0183

 

 

 

 

 

 

 

 
58611815

Case 2:19-cv-01855-RAJ-BAT Document 1-2 Filed 11/15/19 Page 6 of 13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 || arrest. Ignoring this fact, Scwhenn and Hoag performed an in-depth search of plaintiff. In total,

2 || defendants security guard, Swhenn and Hoag detained plaintiff for over an hour.

3 28. Defendants’ conscious and willful disregard culminated in the detention, search

4|| and arrest of plaintiff. Defendants’ actions severely injured plaintiff and his Fourth Amendment

5]/ right to be free from unreasonable search and seizures. Plamtiif suffered humiliation,

6 || mortification, emotional distress, mental anguish and trauma as a result of defendants’ conduct.

7

Vv. FIRST CAUSE OF ACTION

8 (42 U.S.C, 1983 — Unlawful Search and Seizure all defendants)

9 29. Plaintiff realleges and incorporates by reference herein paragraphs 1 through 28
10 || with the same force and effect as if such paragraphs were separately realleged in this First Cause
11 || of Action.

12 30. The actions of Defendants Hoag and Schwenn, in searching plaintiff, violated
13} plantitfs Fourth Amendment right to be sree from unlawtul search and seizure
14 31. Defendants unlawfully searched plaintiff and_did_so_in_conscious_and reckless
15|| disregard to the consequences and hardship and in conscious disregard to plaintiff's
16 {| constitutional and statutory rights. Individual officers subjected plaintiff to such deprivations by
17 {| malice and/or oppression and/or a reckless and conscious disregard of his rights, An award of
18 {| punitive damages against each individual defendant is warranted.
19 32. As a direct and proximate result of defendants’ conduct, plaintiff suffered
2074, -humiltation, mortification, mental anguish, emotional distress, deprivations-of his tiberty-and;
214) other damages, which said damages will be proven at trial.
9

VE SECOND CAUSE OF ACTION
23 (42 U.S.C, § 1983 Arrest without Probable-Cause —all defendants)

 

COMPLAINT FOR DAMAGES - 6 Civil Rights Justice Center PLLC

 

2750 North 107" Street, Suite 320

 

Seattle, Washington 98133
(206) 557-7719 / Fax: (206) 659-0183

 

 

 

 

 

 

 

 
58611815

Case 2:19-cv-01855-RAJ-BAT Document 1-2 Filed 11/15/19 Page 7 of 13

cs

€ same force and € as

es 1S warrant ainst eac

VEL.

COMPLAINT FOR DAMAGES - 7

incorporates reference herein

SUC. were se

1V1

THIRD CAUSE OF ACTION

its officers so as to

erence, 0

Civil Rights Justice Center PLLC

(206) 557-7719 / Fax: (206} 659-0183

 

 
58611815

Case 2:19-cv-01855-RAJ-BAT Document 1-2 Filed 11/15/19 Page 8 of 13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 |} detain a person or unnecessary and excessive search because of inadequate training by the

2 || defendant King County.

3 39, Said lack of policy and failure to properly train has exposed those who are in

4 || compliance with the law to unreasonable detention and unnecessary and excessive search.

5 40. Thus, the need to train officers in the constitutional limitations on the arrest of

6 || citizens and the amount of force to apply when doing so can be said to be “so obvious” that the

7 || failure to do so could properly be characterized as “deliberate indifference” to constitutional

8 || rights.

9 41. In general, the pleadings contain sufficient evidence to establish the following
10 {| facts: (1) a violation of a federally-protected right, to wit, Fourth Amendment rights; (2)
11 |} inadequate trainmg of employees, to wit, gross failure to make any objective findings as to
12 || plaintiff's detention and search, given the circumstances; and (3) causation between the
13-4. inadequate training and plaintiffs injuries
14 4). King County’s improper training permitted each defendant to use poor judgment
15 || in assessing the situation and determining grounds for detaining, searching and arresting
16 || plaintiff,

17 43, The foregoing acts, omissions, and systemic failures are customs and policies of
18 || defendant, which caused its officers to believe that the standard to determine the detention and
19 || search of a citizen was within their unfettered discretion, and that complaints of improper
201| conduct would not be properly investigated, with the foreseeable result that officers-would likely
91 || cause the deprivation of a citizen’s rights that occurred in this case__Such conduct_on_the part of
22 || the King County renders it liable for its officers’ constitutional violations.

23

 

 

COMPLAINT FOR DAMAGES - 8 Civil Rights Justice Center PLLC

 

2150 Nortl 107* Street, Suite $20

 

Seattie, Washington $8133 J
(206) 557-7719 / Fax: {206) 659-0183

 

 

 

 

 

 

 

 

 

 
58611815

Case 2:19-cv-01855-RAJ-BAT Document 1-2 Filed 11/15/19 Page 9 of 13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 44, As a direct and proximate cause of the aforesaid acts, omissions, policies,
2 || customs, and ratification of defendant King County, the individual defendants caused the
3 || constitutional violations and damages described above.

4

VE. FOURTH CAUSE OF ACTION

5 (False Arrest and Imprisonment all defendants)

6 4s. Plaintiff realleges and incorporates by reference herein paragraphs | through 44

7 || with the same force and effect as if such paragraphs were separately realleged in this Fourth

8 || Cause of Action.

9 46. The actions of defendant officers in detaining and arresting plaintiff without
10 || determining probable cause constitutes false imprisonment of plaintiff. The actions of defendant
11 || security guard in detaining plaintiff constitutes false imprisonment.

12 47, As a direct and proximate result of defendants’ conduct, plaintiff suffered
13 |} humiliation, mortification, mental anguish, enmiotiona! distress, deprivations of his liberty and;
14 other damaces— which said damages will be proven at trial
ir EEN SC es VE —e THELEN ECE SE CE et a F* Wii it ti bt
15
Tx, FIFTH CAUSE OF ACTION

16 (Battery all defendants)
17 48, _ Plaintiff realleges and incorporates by reference herein paragraphs 1 through 47
18 || with the same force and effect as if such paragraphs were separately realleged in this Fifth Cause
19 || of Action.
20 49. Defendant officers and security guard acted with the intent to cause, and did in
2+ fact, cause offensive contact with defendant-by—seizing plaintiff, grabbing —his—clothing and
“yy bandenfhas him
Lae et STAC CEE SUIT
23

COMPLAINT FOR DAMAGES - 9 Civil Rights Justice Center PLLC

2150 North 107" street, Suite S20
Seattle, Washington 98133]

(206) 557-7719 / Bax: (206) 659-0183

 

 

 

 

 

 

 

 
58611815

Case 2:19-cv-01855-RAJ-BAT Document 1-2 Filed 11/15/19 Page 10 of 13

50. All defendants are liable for said conduct under both vicarious liability and on an
agency relationship.

t no time plaintiit consent or acquiesce to any of de

humiliation, embarrassment, mental ish, emotional distress, deprivations of his li

other es, which said damages will be proven at trial.

(Assault all defendants)

53. Plaintiff realleges and incorporates by reference herein paragrap
e same force and effect as paragraphs were sep y in

10n.

ct
an roximate cause of defen

, Wi

COMPLAINT FOR BAMAGES - 10 Civi! Rights Justice Center PLLC

(206) 557-7719 / Fax: (206) 659-0183

 

 
58611815

Case 2:19-cv-01855-RAJ-BAT Document 1-2 Filed 11/15/19 Page 11 of 13

Xi. SEVENTH CAUSE OF ACTION
tentio ction o otlo stress é

es and mca es reference nereimn

emotio mortificatio

© accor

of care to every

COMPLAINT FOR DAMAGES - 11 Civil Rights Justice Center PLLC

(206) 557-7719 / Fax: (206) 659-0183

 

 
58611815

Case 2:19-cv-01855-RAJ-BAT Document 1-2 Filed 11/15/19 Page 12 of 13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 || lawfully inside of the Walgreens store to shop without being subjected to unnecessary, and/or

2 || unlawful searches and seizures,

3 64. Defendants negligently violated these duties of care in the following manner:

4 65. Negligently and carelessly hiring the staffing company defendants and hiring

5 || training and/or supervising the security guard, even though they knew, or through the exercise of

6 || reasonable diligence should have known, that the Security Guard was a dangerous security guard

7 |} employee, who was prone to exercise poor judgment, and/or use poor tactics as it concerned the

8 || proper use of detention and searches;

9 66. Defendant security guard, in his official capacity, negligently and carelessly failed
10 || to follow any training that had been given in terms of refraining from exercising unnecessary
11 || and/or unlawtul detentions of law-abiding citizens.

12 67, Defendant security guard negligently and carelessly detained plaintiff. Defendant
13 || security guard negligently and carelessly performed an unlawful search by physically opening
14 || plaintiff's jacket and searching his persons.
15 68. As a direct and proximate result of defendants’ conduct, plaintiff suffered
16 || humiliation, mortification, mental anguish, emotional distress, deprivations of his liberty and:
17 || other damages, which said damages will be proven at trial.
18 RT WRITE AO og oe ea
xT. TENTH CAUSE OF ACTION
19 (Respondeat Superior — King County, Walgreens and TPS)
20 69 Plaintiff realeges_and incorporated _by reference _herein_paragraphs—t through 68
214, with the same force_and_effect_as if such_paragraphs were-separately_realleged_in this Tenth
22 || Cause of Action.
23
COMPLAINT FOR DAMAGES - 12 Civil Rights Justice Center PLLC
~ Scattion Tor sircet, nuite 320

(206) 557-7719 / Fax: (206) 659-0183

 

 

 

 

 

 

 

 

 

 

 
58611815

Case 2:19-cv-01855-RAJ-BAT Document 1-2 Filed 11/15/19 Page 13 of 13

oing the rein alleged, defendants deputies were acting within the
course and scope a employmen unty. unty is therefore liable for the

is vicariously e for

is Court enter

 

COMPLAINT FOR DAMAGES - ]3 Civil Rights Justice Center PLLC

(206) $57-7719 / Fax: (206) 659-0183

 

 
